Citation Nr: 1515782	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel







INTRODUCTION

The Veteran had active service from August 1963 to July 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Indianapolis, Indiana, Regional Office (RO). 

Since the most recent April 2013 Statement of the Case, the Veteran has submitted additional evidence and argument without waiver of initial RO consideration.  Nevertheless, the determination below is fully favorable and the Board will consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  



FINDING OF FACT

The evidence shows that the Veteran's service-connected heart disease renders him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The determination below grants the TDIU claim, representing a complete grant of the benefit sought.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

A TDIU rating may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of (I) a single service-connected disability ratable at 60 percent or more, or as a result of (II) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  Service connection is in effect for ischemic heart disease, rated as 60 percent disabling; the schedular criteria under 38 C.F.R. § 4.16(a) are met.

The fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In reaching such a determination, the central inquiry is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The evidence shows that the Veteran has been unemployed during the pendency of this appeal and that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based on the heart disability.  As the service-connected disability meets the schedular criteria, the remaining question is whether the service-connected disability renders the Veteran unable to secure or follow a substantially gainful occupation as a result.  This is a question for the Board to make after considering the competent lay and medical evidence.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran provides a competent a credible account of the manifestations of his service-connected disability and the impact of his disability on his ability to perform his usual construction related occupation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His account of these matters has remained largely unchanged, even when made solely for obtaining medical care.  In addition, the objective medical evidence tends to corroborate the Veteran's statements.  Taken together, these factors render the Veteran's account as to these matters competent, credible, and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005). 

A February 2012 VA examination medical opinion provides highly probative evidence in favor of the claim.  The examiner's opinion reflects a cogent and well-reasoned medical opinion that the service-connected heart disability renders the Veteran unable to secure and maintain employment in heavy construction operation (i.e., his usual occupation).  The examination opinion reflects consideration and analysis of the Veteran's account of relevant symptoms, relevant medical evidence, current examination findings, and reliance of the examiner's relevant expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although this examiner also indicated that the Veteran may be able to perform sedentary employment, this aspect of the opinion does not comport with the Veteran's history, training or education regarding types of possible employment.  Further, although the examiner indicated that the Veteran's heart medication did not cause the drowsiness that would make sedentary employment impossible, the Veteran has submitted evidence that raises questions regarding that conclusion.  Moreover, while not binding on VA, the examiner's opinion is consistent with a May 2004 SSA Disability Determination, adding to the probative value of the opinion.  Accordingly, the only relevant medical opinion of record supports the Veteran's claim.

In sum, the Veteran has been unemployed for the entire period under review, meets the schedular criteria for TDIU consideration, and the competent and credible evidence of record indicates the service-connected heart disability renders the Veteran unemployable.  A TDIU rating is warranted.  



ORDER

Entitlement to a TDIU rating is granted, subject to the law and regulations governing the payment of monetary benefits. 


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


